Title: From Alexander Hamilton to Timothy Pickering, 19 January 1795
From: Hamilton, Alexander
To: Pickering, Timothy


Sir,
T D. Jany 19th 1795
I have recd. your letter of this day. The estimate of the sum requisite for the Jersey Militia greatly exceeds what I had supposed to be necessary. There are two dangers attending so considerable advances on account without adequate data to guide—One that a good deal more money may be issued from the Treasury than is necessary with the inconvenience of a difficult & perhaps dilatory after reckoning—the other that persons not intitled may be paid, or that those intitled to something may be paid more than they ought to receive.
Now the Men are disbanded it seems to me right that future advances should be made on grounds, which are as certain as the nature of the case admits.
This is my idea, however, I will, if you require it, put into the hands of the Treasurer, the sum asked for subject to your Warrant, if you inform me, that it is your wish.
With great respect I am   Sir   Yr. Obt. Servant

A Hamilton
The Secretary at War

